Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to the Applicant’s reply received 8/20/2020.  Claims 1-4, 6, 8-13, 15-18, 21-24, and 26 considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-13, 15-18, 21-24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the instant case step one both methods of claim 1 and 21 are drawn to immunofluorescent staining and morphological characterization of nucleated cells in a blood sample obtained from a patient to detect circulating tumor cells (CTCs).  The second step is detecting a measurable feature of each biomarker in a panel of morphological and protein biomarkers.  However it is not clear if "detecting a measurable features of each biomarker" are related to the immunofluorescent staining and morphological characterization of the nucleated cells in step one. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 12, 15, 16, 21-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al. (WO 2014/008155, with US priority at July 2, 2012, in IDS #B20).
These claims are drawn to a method of detecting progression of prostate cancer to CRPC (castration-resistant prostate cancer) in a patient comprising:
Performing a direct analysis comprising i) immunofluorescent staining and ii) morphological characterization  of nucleated cells in a blood sample obtained from a patient to detect CTCs (circulating  tumor cells);
Determining the prevalent of the CTC subpopulation associated with CRPC comprising detecting a measurable feature of each biomarker in a panel of morphological and protein biomarkers, wherein the presence of the CTC subpopulation associated with CRPC is indicative of CRPC; and 
Comparing the CTC subpopulation to a predetermined threshold value, wherein when above this threshold the value is indicative of CRPC; 
OR
Repeating steps a) and b) wherein increase in the prevalence of the presence of the CTC population associated with CRPC indicates progression of prostate cancer to CRPC.

Haber et al. teach a method for detecting and monitoring the progression of prostate cancer to hormone therapy-resistant or castration-resistant prostate cancer [0007-0008] with the following steps:
Staining a patient’s blood sample with immunofluorescent antibodies against, CD45, PSA and PSMA (Prostate Specific Antigen and Prostate Specific Membrane Antigen respectively) and DAPI to characterize the nuclear morphology to detect CTCs [206]. PSA and PSMA detect AR signaling limited in claim 12. 
Determining the progression of prostate cancer from the PSA/PSMA ratio of these stained CTCs by comparing the subjects results  to those of patients with metastatic prostate cancer [207] and CRPC [208-209], including metastatic CRPC (mCRPC) [224].  These results from patients with metastatic prostate cancer and mCRPC are predetermined threshold values for confirmed cases of these diseases.
Haber et al. also teach that these potential CTCs were classified by predetermined fluoresce intensity (e.g. another predetermined threshold value) and cell morphology criteria and then confirmed by a human reviewer [220]. Haber et al. teach that the progression of prostate cancer is accompanied by an increase in the ratio of PSA/PSMA [0168].  They also teach that this assay can be performed periodically (e.g. repeated) to monitor this progression [167].  Therefore it would be obvious for one of ordinary skill in the art to use the assay of Haber et al. to monitor the progression of prostate cancer to mCRPC since they teach that the overall goal of the method is to monitor this cancer and they have shown that they can detect mCRPC.  Therefore using this technique repeatedly to monitor the progress of prostate cancer to mCRPC would be understood by one of ordinary skill as an improvement to the overall method to determine the course of treatment in a patient ((MPEP 2143 I (C-D)).  
	Haber et al. teach that monitoring the PSA/PSMA in CTCs before and after androgen deprivation therapy (ADT) [0092].  They teach that this PSA/PSMA measurement in CTCs is a predictive of hormonal resistance (e.g. resistance to ADT) and can guide therapy in treating prostate cancer [198] with second line therapies rather than ADT [199].   These second line therapies including AR inhibition [215] with ketoconazole [209].
	Therefore it would be obvious for one of ordinary skill to monitor the PSA/PSMA ratio during ADT treatment to determine if the CTCs are likely to be or have already become hormonal resistance when treatments like ADT are less effective so that second line therapies including AR inhibition with ketoconazole can be administered earlier to more aggressively treat the prostate cancer.

Claim 11, 13, and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Harber et al. (WO 2014/008155, with US priority at July 2, 2012) as applied to claims 1, 2, 12, 15, 16, 21-23, and 26 above, and further in view of Mikolajczyk et al. (J. of Oncology, 2011, in IDS #C138).
The rejection of claims 1, 2, 12, 15, 16, 21-23, and 26 by Harber et al. was previously described and applied to this rejection as well.  However Harber et al. does not teach that their CTCs stained with CK antibodies to determine if they are CK-negative or CK-positive.  However it would be obvious to include CK-negative CTCs in view of Mikolajczyk et al. who teach that CTCs can have downregulated CK expression during epithelial-to-mesenchymal transition and therefore CTCs can exist with little to no CK expression.  Indeed Mikolajczyk et al. teach that using a broader antibody mixture found more CTCs than with CK-positive detection (see Tables 1 and 2, prostate) indicating that these CTCs were either CK-negative or CK-weak.  Therefor it would be obvious to one of ordinary skill in the art to use the method of Mikolajczyk et al. to select and isolate additional CK-negative and CK-weak CTCs from the nucleated cells in a blood sample for analysis to test the PSA/PSMA ratio to determine the progress of the subject's prostate cancer.  One of ordinary skill would recognize that having more CTCs to analyze would provide additional data points for a more robust characterization of the CTCs and therefore an improve the monitoring of the subjects prostate cancer.  Therefore one of ordinary skill would recognize that the technique of Mikolajczyk et al. would be an obvious improvement to the method of Harber et al.  (MPEP 2143 (C-D) ).

Claim 13 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Harber et al. (WO 2014/008155, with US priority at July 2, 2012) as applied to claims 1, 2, 12, 15, 16, 21-23, and 26  above, and further in view of  Park et al.  (Analytical Chemistry, 2012 in IDS #C164).
The rejection of claims 1, 2, 12, 15, 16, 21-23, and 26 by Harber et al. was previously described and applied to this rejection as well.  However Harber et al. does not teach that their CTCs are small CTCs.  However it would be obvious to include small CTCs in view of Park et al. who teach that CTCs in prostate cancer range from 8-16 μm which can lead to a low recovery rate of CTCs (Park, pg. 7401, col 1).  Therefore Park et al. proposes an improved method that recovers both large and small CTCs from a blood sample at high purity (Park, Fig 1, Fig 6 and 7405, col 2, middle).  Therefor it would be obvious to one of ordinary skill in the art to use the method of Park et al. to collect additional CTCs for analysis to test the PSA/PSMA ratio to determine the progress of the subject's prostate cancer.  One of ordinary skill would recognize that having more CTCs to analyze would provide additional data points for a more robust characterization of the CTC population and therefore improve the monitoring of the subjects prostate cancer.  Therefore one of ordinary skill would recognize that the technique of Park et al. would be an obvious improvement to the method of Harber et al.  (MPEP 2143 (C-D)).

Claim 3, 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harber et al. (WO 2014/008155, with US priority at July 2, 2012) as applied to claims 1, 2, 12, 15, 16, 21-23, and 26  above, and further in view of  Kuhn et al.  (WO 2007/089911, in IDS #B09).
	Harber et al. teach immunofluorescent staining with CD45, PSA, PSMA, and DAPI to identify their mCRPC CTC cells, they do not teach the techniques listed in claims 3, 4, 6, and 10.  However this would be obvious in view of Kuhn et al. who also teaches an immunofluorescent technique for detecting CTCs from a blood sample comprising the following steps:

A blood sample from cancer patients is obtained and the red blood cells lysed [0014, 0018, 0086] so the surviving mononuclear cells are put on a slide as a monolayer with various fluorescent dyes to stain CTCs and WBCs [0032, 0036, 0086].  These dyes including pan cytokeratin (CK), DAPI [0032, 0086, 0089] and CD45 amount others [0068].  They teach that CK expression can also be used to detect CTC clusters [0050];
The slides are then FAST analyzed to determine the coordinates of rare cells on the slide [0032, 0092];
These coordinates are then relocated by a fluorescent microscope including an ADM [0092];
The high-resolution ADM images are used to detect and identify the CTC [0037];
The ADM identifies the CTC from the surrounding cells by detecting the intensity of the multi-color fluorescent images comprising the fluorescent dyes previously listed as well as observing morphological characteristic including enlarged, round cells and nucleus (i.e. nuclear contour) and a high nuclear to cytoplasmic ratio (i.e. quantity of cytoplasm) [0089].  CTCs are DAPI(+),  and CK(+) ( [0089] and Example 4);
The confirmed CTCs from (e) are then counted (enumerated) [0089];
Obtaining clinical data from the subject including age (e.g. a risk factor) and tumor size [Table 1, page 33].  It would be inherent or obvious, in order to measure the tumor’s size [Table 1, Primary Tumor Size] an imaged of the tumor would be required to perform that measurement; and
The CTC data, including the number of cells (enumerated), and clinical data are combined to diagnose cancer in the subject [Table 1, page 333]. Kuhn et al. teach that they can count between 6-659 CTCs per sample [Table 1].
Kuhn et al. suggests that their method is suitable for many different types of cancer including prostate, breast, lung, stomach, bone and non-small cell lung cancer (NSCLC) [0060]. The fluorescence data is obtained by fluorescent scanning with a fiber-optic array scanning technology (FAST) which has a very large field of view of (50 mm [0036] and Fig 1).  This field of view is able to scan 300,000 cells/second.  Kuhn et al. teach that most of the cells in the sample are white blood cells (WBCs) [0037-0039], then it would be obvious to one of ordinary skill that the field of view can easily encompass more than 200 white blood cells and CTCs.  FAST can detect probable CTCs in a 10mL blood sample which also comprises 60 million WBCs [0037].  FAST can even detect probable CTCs in a sample of 100 million cells [0039].  These cells (both WBCs and CTCs) are deposited on a glass substrate (slide) [0032 and 0036] to produce a monolayer of cells for analysis [0047].  Kuhn et al. teach that once the cells were analyzed via FAST, the suspected CTC cells were further analyzed and positively detected and identified with the florescent microscope (i.e. ADM) [0092 and 0094].
	It would be obvious to replace the immunofluorescent staining and detection of Harber et al. with that of  Kuhn et al., since both use the same dyes to detect the same type of cancer cells.  One of ordinary skill would recognize this as a simple substitute of immunofluorescent techniques which have been shown in the art to detect the same cells (MPEP 2143 I (B-C).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harber et al. (WO 2014/008155, with US priority at July 2, 2012) and Kuhn et al.  (WO 2007/089911)as applied to claims 1-4, 6, 10, 12, 15, 16, 21-23, and 26  above, and further in view of  Kang et al. (Lab Chip, Published March 2012, in IDS #C98).
The rejection of claims 1-4, 6, 10, 12, 15, 16, 21-23, and 26  was previously described in the 35 USC 103 rejection over Haber et al. and  Kuhn et al.  and continues to apply to this rejection. Kuhn et al. teach a method of identifying CTCs from a blood samples that comprises millions of WBCs.  However they do not expressly state that they perform an initial step of counting the WBCs.  Regardless this would be obvious in view of Kang et al. who also teach a method of identify and counting CTCs from a blood sample using fluorescent dyes for CD45, pan-cytokeratins and DAPI (Kang, pg. 2177, Morphological techniques).  They also teach counting the WBCs prior to identifying the CTCs (Kang, pg. 2177, Method for isolating CTCs from blood).  They teach that since cancer produces large variations in the number of WBCs in the blood, this can interfere with the test and that normalizing the results for WBCs/mL provides tighter correlations between CTC number and age and degree of cancer progression (pg. 2179, CTCs isolated from blood of transgenic mice increase with cancer Progression).  Therefore it would be obvious for one of ordinary skill in the art to perform and initial step of counting the WBCs prior to identifying and counting the CTCs since normalizing the results for WBC/mL produces a tighter correlation between the number of CTCs and age and tumor progression.  One of ordinary skill would recognize this as an improvement to the overall method (MPEP 2143 I B-C).  
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harber et al. (WO 2014/008155, with US priority at July 2, 2012) as applied to claims 1, 2, 12, 15, 16, 21-23, and 26 above, and in view of Qu et al. (PLOS ONE, 2013)
The rejection of claims 1-4, 6, 10, 12, 15, 16, 21-23, and 26  was previously described in the 35 USC 103 rejection over Haber et al. and continues to apply to this rejection.  While Haber et al. teach a method to identify prostate CTCs by immunofluorescent staining for CD45, DAPI, PSA and PSMA, they do not teach FISH for rearrangement of ERG or loss of PTEN.  However this would be obvious in view of Qu et al. who teach that a three marker FISH panel comprising florescent probes to detect TMPRSS2/ERG rearrangement, PTEN deletion, and AR amplification is a useful tool to determine the risk of different prostate cancers, including primary prostate cancer, metastatic prostate cancer, and CRPC (Qu, Abstract).   Qu et al. recommends this FISH panel be applied to CTC cell analysis (Qu, pg. 12, last full paragraph). Therefore one of ordinary skill in the art would recognize adding the FISH panel of Qu et al. would be an obvious improvement to the florescence analysis already done by Harber et al. (MPEP 2143 I (C-D)). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-13, 15-18, 21-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,527,624. Although the claims at issue are not identical, they are not patentably distinct from each other because current claims 1 and 21 and claim 1 of ‘624 include the same steps for detecting the progression of CRPC by immunofluorescent staining and morphological characteristics of CTCs in a blood sample.  In particular steps (a) and (b) of current claim 1 overlap with steps (a) and (b) of ‘624 claim 1.  It is noted that an increase in CTC population associated with CRPC is a comparison where the previous CTC population was a ‘predetermined threshold value’ compared to the latest determination of CTC population. Steps (a)-(c) of current claim 21 overlaps with the same steps in ‘624 claim 1.  
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699